s.   .
                 . is



             ..




             .




         :              .
                                 ,
                        .




     s.
     s?
      1
      #
      i
      1.
     ..
       ;
..     L
       i                    s.

       :
      .i.
                                     s
       j                                 :r      ;   ss.   _
                      i..X:ob




            :s
                                                                                   .
                                          ..
                                                                            .~s
                                                      1        .

                 sm                       _...                                         .   .   _.   .,..   _. _ .   ,
                                                                   .   s.         ..
            .s